On Rehearing
LeSUEUR, Judge.
We granted this rehearing on defendant’s application and contention that a money judgment cannot be granted predicated upon an untimely lien recordation. We agree with the contention. Absent privity of contract between the lienholder and the landowner, the money judgment cannot be obtained. See Abry Brothers, Inc. v. Tillman, 245 La. 1017, 162 So.2d 346 (1964) and Taylor Seidenbach, Inc. v. Healy, La.App., 90 So.2d 158 (4th Cir. 1956).
Accordingly, our original decree is recalled and set aside, the judgment appealed from is annulled and reversed, and plaintiff’s demands are dismissed. Costs in both courts are to be borne by Plaintiff-Appellee.
Original decree recalled; judgment appealed from reversed.